Citation Nr: 1728817	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel





INTRODUCTION

The Veteran had active naval service from December 1977 to December 1981 and from October 1982 to October 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was previously before the Board, most recently in March 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Veteran requested a hearing before the Board in his July 2013 substantive appeal, but withdrew that request in an August 2013 statement.  As such, the hearing request is withdrawn.  


FINDINGS OF FACT

1.  A left knee disability is not etiologically related to the Veteran's active service and left knee arthritis was not present within one year of separation from active service.

2.  A sleep disorder is not etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by active service and the incurrence or aggravation of left knee arthritis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  A sleep disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
                                       
Service Connection for a Left Knee Disability

The Veteran asserts that he has a left knee disability as a result of his active service.  Specifically, the Veteran reports that he experienced pain in his left knee while in active service and that he injured his left knee when a refrigeration unit fell on his left leg.

The Veteran reports that he was experiencing pain in his left knee while on active service in August 1985.  The Veteran then reports that a refrigeration unit fell on his left leg while in the stairwell of a ship in September of 1986.  The Veteran reports that his left knee became swollen and caused him pain while walking the stairwells of the ship.  

Service treatment records (STRs) show that the Veteran received treatment for left knee pain in August of 1985.  The Veteran was diagnosed with bursitis and thickening in the patella bursa.  No medication was prescribed, and the Veteran was told to return for medical treatment if the pain did not clear up in the next two to three months.  In September 1986, the Veteran received emergency care treatment for the injury to his left leg from the incident involving the refrigerator.  Those records show that the Veteran fell on a slippery floor, causing him to strike his left leg against furniture.  The STRs show that the Veteran struck his left tibia midshaft causing swelling and tenderness.  Examination and X-rays revealed no broken bones and the injury was described as a soft tissue injury.  The Veteran was restricted from vigorous activity until the pain was gone. 

In April 2013, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he did not have any problems with his left knee.  X-rays at that time revealed mild arthritis in the left knee, but the examiner noted the left knee examination was otherwise normal.  The examiner noted that the X-ray findings in the left knee were consistent with age related changes.       

In October 2015, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his left knee was injured while in active service when a refrigerator fell on his left leg.  He reported that he experienced left knee swelling at the time of his injury and had continued to experience left knee pain since that time.  The Veteran reported that he self-treated his left knee pain following service with over-the-counter medication and a knee brace.  The examiner diagnosed left knee arthritis, confirmed by the above noted 2013 X-rays.  The examiner opined that it was less likely as not that the Veteran's left knee disability was incurred in, or caused by active service.  The examiner thoroughly reviewed the claims file and cited to the relevant evidence of record in the opinion report.  The examiner noted that 1985 in-service X-rays of the left knee did not reveal a fracture.  The examiner acknowledged that the Veteran was treated for a left knee abrasion during service, but noted that an abrasion was a soft tissue injury.  The examiner also acknowledged that the Veteran was treated for prepatellar bursitis during service, but that prepatellar bursitis was inflammation of a superficial bursa of the knee and did not involve the internal knee joint.  The examiner further noted that the 2013 X-rays only revealed minimal degenerative changes of the patellofemoral compartment and that minimal arthritis shown to exist 15 years following separation from service less likely than not had its onset during service.  

In July 2016, the Veteran's claims file was returned to the October 2015 VA examiner for an addendum opinion.  At that time, the examiner noted that a complete review of the Veteran's claims file had been made.  The examiner opined that it was less likely as not that the Veteran's left knee arthritis had its onset during service.  In this regard, the examiner noted that the Veteran was afforded left knee X-rays while in active service in 1985 and those X-rays did not reveal arthritis.  The examiner also opined that she could not determine whether left knee arthritis was present within one year of the Veteran's separation from active service without resorting to speculation.  In this regard, the examiner noted that the first X-ray evidence of left knee arthritis was from the April 2013 X-rays discussed above.  She reiterated that those X-rays were obtained over 14 years following the Veteran's separation from active service.      

The Board finds that the October 2015 VA examination and opinion and the July 2016 addendum opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions of record to the contrary so, the October 2015 VA examination and opinion and July 2016 addendum opinion are the most probative evidence of record.

The Veteran has continued to seek treatment for his left knee disability, but nothing from the post-service treatment records indicate that the treatment providers have found any evidence to indicate that the left knee disability was related to the Veteran's active service.

While the Veteran is competent to report symptoms of knee pain, he is not competent to link his current right knee disability to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran was diagnosed with left knee arthritis prior to 2013, nearly 15 years following his separation from active service.  Therefore, presumptive service connection for left knee arthritis is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left knee disability is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service Connection for a Sleep Disorder

The Veteran has asserted that he has a sleep disorder as a result of his active service.  Specifically, the Veteran reported that his sleep disorder was caused by removing asbestos while in naval service and in the alternative, the result of treatment for a sinus infection at a hospital in July 1987 in Landstuhl, Germany.  The Veteran has also reported that he has had loud snoring and apneic episodes since the early 1980s.

STRs for the Veteran are silent for a diagnosis or symptoms of a sleep disorder while the Veteran was in active service.  During active service the Veteran did not report any trouble sleeping, including at his retirement examination in July 1998.

In October of 2015, the Veteran was afforded a VA examination.  At that time, the Veteran reported experienced loud, noisy snoring and apneic episodes since at least the early 1980s and that those symptoms had been observed by his current and former spouse.  The Veteran reported that he believed his obstructive sleep apnea (OSA) was related to his work removing asbestos for 9 months in Norfolk, Virginia while on active service in 1978 and 1979.  The examiner confirmed the diagnosis of OSA, citing to a June 2008 sleep study.  The examiner opined that it was less likely as not that the Veteran's OSA was incurred in active service, or was caused by asbestos exposure sustained during active service.  In this regard, the examiner noted that STRs were silent for complaints of sleeping trouble while the Veteran was in active service, to include at in-service examinations in August 1982 and December 1993, and his retirement examination in July 1998.  Further, the Veteran reported in June 2004 that he did not experience any sort of sleep disturbance.  The examiner noted that the Veteran did not have radiological evidence of asbestos exposure, including asbestosis, pleural plaques, or lung cancer; and, that his July 2003 chest X-ray was normal.  The examiner also noted that current medical literature did not support the premise that OSA was caused by asbestos exposure.  The examiner further noted that the Veteran had multiple nonservice-related risk factors for OSA, including obesity, gender, and age. 

In a June 2016 addendum opinion, the October 2015 VA examiner amended his prior opinion to read that the Veteran's OSA was less likely than not incurred in or caused by/during service and reiterated the prior rationale.  

In October 2016, the Veteran's claims file was returned to the October 2015 VA examiner for an addendum opinion.  The examiner opined that the Veteran's OSA was less likely as not caused by or related to his active service, to include hospitalization in Germany in 1987 for a sinus infection and an abscess.  In this regard, the examiner noted that the Veteran did not have sinusitis and that there were no long term residuals from his in-service upper respiratory infection or facial abscess and cellulitis.    

The Board finds that the October 2015 VA examination and opinion, and June 2016 and October 2016 addendum opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions of record to the contrary so, the October 2015 VA examination and opinion and subsequent addendum opinions are the most probative evidence of record.

The Board also notes that the Veteran is generally competent to report when he first experienced symptoms of a sleep disorder.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced a sleep disability since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  The Board notes that there is no record of treatment for sleeping difficulties or issues while the Veteran was in active service.  While the Board acknowledges that not all symptoms are always reported to medical during service, that is not likely to be the case for this particular Veteran.  In this regard, the Board notes that the evidence of record shows that the Veteran actually received a fair amount of treatment for various disabilities while he was in active service.  However, there is no evidence in the STRs showing that the Veteran was ever seen for complaints of difficulty sleeping.  Further, the Veteran did not make complaints of issues sleeping at the time of his July 1998 retirement examination.  Given the wealth of STRs of record, the Board finds it unlikely that the Veteran would not have also reported to medical for treatment of a sleeping disorder during service if he had in fact been experiencing such symptoms.  

Further, there is no evidence of record indicating that the Veteran ever sought treatment for a sleep disorder until 2008, at the earliest, more than 10 years following his retirement from active service.  The Veteran reported at this February 2008 medical appointment that he had sleeping problems for more than 10 years.  Further, the VA examiner has noted that the Veteran has other, nonservice-related, risk factors for OSA.  The Veteran has reported that both his current and former spouses had witnessed loud snoring and apneic episodes; however, there are no statements or letters submitted by these individuals supporting the Veteran's assertions.  Thus, the Board finds that his statements that he has experienced symptoms of OSA or another sleep disability since the early 1980s are not credible. 

Again, while the Veteran is competent to report symptoms of a sleeping disorder, he is not competent to link his diagnosed sleeping disorder to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a sleep disorder is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


